DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse invention I directed to a device and species I-1 shown in Figs. 2-6, 30-33, and 40 in the response to restriction requirements filed 11/21/22 has been acknowledged.  Applicant stated that Claims 1-8 are read on the elected species.

Status of Claims
Claims 9-12 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-8 are examined on merits herein. 

Abstract
Abstract is objected to since it has a recitation: “A first insulating layer includes a thickness (t1) from a surface in the first region to a gate insulating film” and two more similar recitations. Although paragraph 0046 of the published application US 2021/0366830) has similar recitations, the recitations are unclear, since the gate insulating film 130 (see Fig. 2 of the application) is not disposed between the first (second or third) region of semiconductor 120 and a gate insulating layer 130, but it is semiconductor layer 120 that is disposed between the first insulating layer 150 and the gate insulating film 130. Please, see a section with rejection of claims 1-8 under 35 U.S.C. 112(b) for an appropriate language suggested by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0046 is objected to, since it includes statements similar to those that were objected in the Abstract.
Paragraph 0046 also has a statement: “t3 is larger than t1 and t2 and is larger than t1-2 nanometers and larger than t2-2 nm”, which is ambiguous: if t3 is larger than t1 and t2, there is no reason of pointing out that t3 is larger than two values that are smaller than t1 and t2. Examiner objected the statement of the specification mainly because it is repeated in Claim 1.
Paragraph 0080 of the published application refers to region 120K which is not shown in the drawings and is not cited anywhere else in the specification.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites (lines 5-6): “a first insulating layer extending in the first direction”. Although the limitation by itself is clear, it contradicts with the specification of the application, teaching (paragraphs 0069, 0070 of the published application) and showing in the drawings (including Fig. 2) that the first insulating layer 125 extends “substantially” in the first direction (which is direction a, per 0070), and it extends also in the second direction y. Moreover, a limitation of lines 22-23 of Claim 1, such as: “a second insulating portion that has a second width smaller than the first width in the second direction” may be supported only if one takes into consideration that storage trenches with the above-stated first insulating layer have variable shapes shown in Fig. 2, wherein two insulating portions of the first insulating layer have variable widths increasing from a bottom part to a top part.
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of lines 5-6 was interpreted in accordance with the specification and drawings of the application as: “a first insulating layer extending substantially in the first direction”.
In re Claim 1: Lines 12-18 of the claim recite: “in a cross-section, extending in the first direction and a second direction intersecting with the first direction, that in part includes first ones and second ones of the plurality of conductive layers, the first insulating layer, the first semiconductor layer, and the gate insulating film, the first conductive layers and second conductive layers adjacent in the first direction”. The recitation is unclear, since “adjacent” means “bordering” or “interfacing”, and the specification of the current application does not teach that a first insulating layer 125 is bordering with a gate insulating film 130 or with first or second conductive layer 110. Moreover, a region in which the first insulating layer 125 is adjacent to a semiconductor layer 120 in the first direction (which intersects with a surface of the substrate, per lines 3-4 of the claim) – is disposed within insulating layer 101 (see Fig. 4 of the current application), while beyond the stated layer 101, first and second conductive layers 110 are separated from a “horizontally disposed” portion of gate insulating film 130 by the insulating layer 101, and, accordingly, they cannot be adjacent to a “horizontal” portion of 130 or a portion of 120.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted in accordance with the specification and drawings of the application as: “in a cross-section, extending in the first direction and a second direction intersecting with the first direction, the second direction being a direction in which the plurality of conductive layers are extended, there is a region in which portions of the first insulating layer, the first semiconductor layer, and the gate insulating film extend in the second direction and are disposed between one of the first conductive layers and one of the second conductive layers”.
In re Claim 1: Lines 32-40 of the claim recite: “the first insulating layer includes a thickness (t1) from a surface in the first region on a side of the first insulating layer to the gate insulating film, and the first insulating layer includes a thickness (t2) from a surface in the second region on the side of the first insulating layer to the gate insulating film, and the first insulating layer includes a thickness (t3) from a surface in the third region on the side of the first insulating layer to the gate insulating film”. The recitation is unclear, since creates an impression that the first insulating layer has portions located between regions of the first semiconductor layer and the gate insulating film, while based on multiple figures of the application and their descriptions in the specification, the first insulating layer is disposed father from the gate insulating layer than the first semiconductor layer.  
Appropriate correction is required to clarify the claim language.
For this Office Action, based on Fig. 2 and paragraphs 0056-0072 of the published application and considering the fact that in within the first and second regions of the first semiconductor layer the first insulating layer has a variable thickness, the above recitation of Claim 1 was interpreted as: “the first insulating layer has a first average thickness (t1) in the first region, a second average thickness (t2) in the second region, and a third maximum thickness (t3) in the third region”.
In re Claim 1: Claim 1 recites (lines 41-42): “t3 is larger than t1 and t2, and is larger than t1-2 nanometers (nm), and larger than t2-2 nm”. Second and third limitations of the above recitation are ambiguous, since if t3 is larger than t1 and t2, t3 would be definitely larger than t1-2 nm or t2-2 nm. 
Although the cited lines of the claim could be objected, not rejected under 35 U.S.C. 112(b), the above recitation is rejected for a purpose of interpretation of other claims of the application, and for this Office Action, it is interpreted as: “t3 is larger than t1 and t2”.
In re Claim 2: Claim 2 recites: “The semiconductor storage device according to claim 1, wherein in the cross-section, t3 is the same as at least one of the t1 or t2”. The recitation contradicts to Claim 1 citing that t3 is larger than t1 and t2.
Appropriate correction is required to clarify the claim language.
For this Office Action, Claim 2 was interpreted as: “The semiconductor storage device according to claim 1”.
In re Claim 3: Claim 3 recites: “a region extending in the second direction, as a part of the third region, is set as a fourth region, a region between the first region and the fourth region, as a part of the third region, is set as a fifth region, and a region between the second region and the fourth region, as a part of the third region, is set as a sixth region, a surface in the fifth region on the side of the first insulating layer includes a region with a shortest distance to the gate insulating film larger than t1 and t2, and the shortest distance to the gate insulating film from a surface in the sixth region on the side of the first insulating layer is larger than t1-2 nm, and larger than t2-2 nm”. 
The recitation is unclear, first, because it does not clearly explain a fourth region, a fifth region, and a sixth region – are they regions of what? 
The recitation is also unclear, since, citing surfaces, it does not identify elements to which these surfaces belong: for example, “a surface in the fifth region” – is this a surface of the first insulating layer or a surface of the first semiconductor layer? (similar for the surface in the sixth region).
Since Claim 1 identifies the first, second, and third regions as regions of the first semiconductor layers, it is possible to suggests that the fourth, fifth, and sixth regions are also regions of the first semiconductor layer. However, the recitation with respect to surfaces is still unclear: Did the Applicant have an intention to create a limitation related to a width of the first insulating region or to a width of the sixth region of the first semiconductor layer? If the Applicant intended to create a limitation related to different widths of the semiconductor layer 120 – these widths are not identified by the specification as t1 or t2 – they are identified as T120L, T120U, etc. and the Examiner found support in the specification that various widths of the first semiconductor layer are compared with various widths of the first insulating layer.
Since the specification does not clarify what Claim 3 means to say, for this Office Action, Claim 3 was interpreted as: “The semiconductor storage device according to claim 1, wherein in the cross-section, a region extending in the second direction as a part of the third region, is set as a fourth region, a region between the first region and the fourth region, as a part of the first region, is set as a fifth region, and a region between the second region and the fourth region, as a part of the third region, is set as a sixth region”.
In re Claim 4: Claim 4, dependent on Claim 3, has the same issue of uncertainty with respect to the “surface” as Claim 3 has, and for this Office Action, Claim 4 was interpreted as: “The semiconductor storage device according to claim 3”.
In re Claim 5: Claim 5 recites: “The semiconductor storage device according to any one of claim 1”. The recitation is unclear, and for this Office Action, it was interpreted as: “The semiconductor storage device according to claim 1”.
In re Claim 5: Claim 5 recites: “a region of the first semiconductor layer, which is provided at one end in the first direction, is set as a seventh region, a surface in the seventh region on the side of the first insulating layer includes a region where the shortest distance to the gate insulating film is larger than t1 and t2”. The recitation is unclear: The first semiconductor layer in the first direction has two ends, and each of the ends, as well as the entire first semiconductor layer 120 (Fig. 2), are/is in contact with the first insulating layer 130, and the above recitation of Claim 5 leads to a question: What distance the claim refers to as the shortest distance? Between which layers is this distance created? Does Claim 5 refer to a width of the first semiconductor layer at a specific point? However, the specification does not compare width of the first semiconductor layer and widths of the first insulating layers; in addition, the widths of the first semiconductor layer are identified by the specification as T120L, T120U, etc. 
Appropriate correction is required to clarify the claim language. 
Since the Examiner does not understand what the Applicant intended to say by Claim 5, for this Office Action, the entire Claim 5 was interpreted as: “The semiconductor storage device according to claim 1, wherein in the cross-section a region of the first semiconductor layer, which is provided at one end in the first direction, is set as a seventh region”.
In re Claims 6 and 7: Claim 6, dependent on Claim 5, includes a limitation” “from the surface in the seventh region on the side of the first insulating layer is larger than”, and Claim 7, dependent on Claim 6, has a limitation related to the “shortest distance from the surface in the seventh region”.  Similar to Claim 5, the recitations are unclear, since “the surface” is not identified. 
Appropriate corrections are required to clarify the claims language.
For this Office Action, Claim 6 was interpreted as: “The semiconductor storage device according to claim 5”, and Claim 7 was interpreted as: “The semiconductor storage device according to claim 6”.
In re Claim 8: Claim 8 is rejected under 35 U.S.C. 112b due to dependency on Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As far as the claims are understood, Claim 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai et al. (US 2019/0214405).
In re Claim 1, Shirai teaches a semiconductor storage device (Abstract), comprising (Figs. 2, 3A, 3B, 3C and Annotated Fig. 2):
Annotated Fig. 2

    PNG
    media_image1.png
    700
    616
    media_image1.png
    Greyscale


a substrate 10 (paragraph 0016);
a plurality of conductive layers 41 (paragraph 0018) arranged in a first direction z intersecting with a surface of the substrate 10;
a first insulating layer 50 (paragraph 0035) extending “substantially” (in accordance with the claim interpretation) in the first direction z;
a first semiconductor layer 20 (paragraph 0035) provided between the plurality of conductive layers 41 and the first insulating layer 50; and
a gate insulating film 30 (paragraphs 0037-0040) provided between the plurality of conductive layers 41 and the first semiconductor layer 20, wherein 
in a cross-section, extending in the first direction and a second direction intersecting with the first direction, that in part includes first ones and second ones of the plurality of conductive layers, the first insulating layer, the first semiconductor layer, and the gate insulating film, the first conductive layers and second conductive layers adjacent in the first direction – e.g., in accordance with the claim interpretation: “in a cross-section, extending in the first direction and a second direction intersecting with the first direction, the second direction being a direction in which the plurality of conductive layers 146/246 are extended, there is a region – within insulation layer 75 (paragraph 0031) - in which portions of the first insulating layer 50, the first semiconductor layer 20 and the gate insulating film 30 extend in the second direction and are disposed between one of the first conductive layers 41 and one of the second conductive layers 41;
the first insulating layer 50 includes (Figs. 2, 3A-3C, Annotated Fig. 2):
a first insulating portion – under 75 – First insulating portion (as in Annotated Fig. 2) - having a first width in the second direction, and 
a second insulating portion – above 75 – Second insulating portion (as in Annotated Fig. 2) - that has a second width smaller than the first width in the second direction, and is separated from the first insulating portion – by region 75 - in the first direction, and 
the first semiconductor layer 20 includes 
a first region – First region (as in Annotated Fig. 2) - provided between the first insulating portion and the first conductive layers 41, 
a second region – Second region (as in Annotated Fig. 2) - provided between the second insulating portion and the second conductive layers, and 
a third region – Third region (as in Annotated Fig. 2) provided between the first region and the second region, 
the first insulating layer includes a thickness (t1) from a surface in the first region on a side of the first insulating layer to the gate insulating film, and the first insulating layer includes a thickness (t2) from a surface in the second region on the side of the first insulating layer to the gate insulating film, and the first insulating layer includes a thickness (t3) from a surface in the third region on the side of the first insulating layer to the gate insulating film, wherein t3 is larger than t1 and t2, and is larger than t1-2 nanometers (nm), and larger than t2-2 nm (e.g., in accordance with the claim interpretation, the first insulating layer 50 has a first average thickness (t1) in the first region, a second average thickness (t2) in the second region, and a third maximum thickness (t3) in the third region) wherein t3 is larger than t1 and t2).
In re Claim 2, Shirai teaches the semiconductor storage device of Claim 1, wherein in the cross-section, t3 is the same as at least one of the t1 or t2. 
In re Claim 3, Shirai teaches the semiconductor storage device of Claim 1, wherein in the cross-section, when a region extending in the second direction, as a part of the third region, is set as a fourth region, a region between the first region and the fourth region, as a part of the third region, is set as a fifth region, and a region between the second region and the fourth region, as a part of the third region, is set as a sixth region, a surface in the fifth region on the side of the first insulating layer includes a region with a shortest distance to the gate insulating film larger than t1 and t2, and the shortest distance to the gate insulating film from a surface in the sixth region on the side of the first insulating layer is larger than t1-2 nm, and larger than t2-2 nm, e.g., in accordance with the claim interpretation: “wherein in the cross-section, a region extending in the second direction as a part of the third region, is set as a fourth region – Fourth region (as in Annotated Fig. 2), a region between the first region and the fourth region, as a part of the third region, is set as a fifth region – Fifth region (as in Annotated Fig. 2), and a region between the second region and the fourth region, as a part of the third region, is set as a sixth region – Sixth region (as in Annotated Fig. 2)”.
In re Claim 4, Shirai teaches the semiconductor storage device of Claim 3, wherein in the cross-section, the shortest distance to the gate insulating film from the surface in the sixth region on the side of the first insulating layer is the same as at least one of the t1 or t2 – e.g., the limitation related to a distance is omitted from consideration, in accordance with the claim interpretation.
In re Claim 5, Shirai teaches the semiconductor storage device according to any one of Claim 1, wherein in the cross-section, when a region of the first semiconductor layer, which is provided at one end in the first direction, is set as a seventh region – Seven region (as in Annotated Fig. 2), a surface in the seventh region on the side of the first insulating layer includes a region where the shortest distance to the gate insulating film is larger than t1 and t2 9e.g., in accordance with the claim interpretation, limitations related to the distance are omitted from consideration.
In re Claim 6, Shirai teaches the semiconductor storage device according to Claim 5, wherein in the cross-section, the shortest distance to the gate insulating film from the surface in the seventh region on the side of the first insulating layer is larger than t1-2 nm, and larger than t2-2 nm – the limitation of Claim 6 related to the seventh region is omitted from consideration, in accordance with the claim interpretation.
In re Claim 7, Shirai teaches the semiconductor storage device according to Claim 6, wherein in the cross-section, the shortest distance to the gate insulating film from the surface in the seventh region on the side of the first insulating layer is the same as at least one of the t1 or t2 – the limitation of Claim 7 related to the seventh region is omitted from consideration, in accordance with the claim interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai in view of Choi et al. (US 2019/0027495). 
In re Claim 8, Shirai teaches the semiconductor storage device of Claim 5 as cited above.
Shirai does not teach that the semiconductor storage device further comprising: a second semiconductor layer provided between the substrate and the first semiconductor layer, and connected to the substrate and the first semiconductor layer, wherein the seventh region is connected to the second semiconductor layer.
Choi teaches (Fig. 3A) a second semiconductor layer 18 (paragraph 0034) provided between a substrate 3 and a first semiconductor layer 42 (paragraphs), the second semiconductor layer 18 connected to the substrate 3 and the first semiconductor layer 42, wherein a seventh region (as a bottom of layer 42) is connected to the second semiconductor layer 18.
Shirai and Choi teach analogous arts directed to three-dimensional storage devices comprising a vertical channel, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Shirai device in view of the Choi device, since devices are from the same field of endeavor, and Choi created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Shirai device by substituting its substrate being in direct contact with the seventh region with a substrate connected to a second semiconductor layer, wherein the second semiconductor layer provides an electrical contact between the seventh region and the substrate, if such connection between the substrate and the seventh semiconductor layer is preferable for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/27/22